 Case 5:20-cv-11670-JEL-PTM ECF No. 3 filed 07/08/20   PageID.43   Page 1 of 5




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Harvey Preston,

                        Petitioner,       Case No. 20-11670

v.                                        Judith E. Levy
                                          United States District Judge
Warden Les Parish,
                                          Mag. Judge Patricia T. Morris
                        Respondent.

________________________________/

ORDER TRANSFERRING SECOND OR SUCCESSIVE HABEAS
 PETITION TO THE UNITED STATES COURT OF APPEALS
              FOR THE SIXTH CIRCUIT

     Michigan inmate Harvey Preston filed this petition for writ of

habeas corpus under 28 U.S.C. §2254. Petitioner was convicted after a

jury trial in the Oakland Circuit Court of carjacking, Mich. Comp. Laws

§ 750.529a, first-degree home invasion, Mich. Comp. Laws § 750.110a(2),

unarmed robbery, Mich. Comp. Laws § 750.530, and two counts of second-

degree criminal sexual conduct, Mich. Comp. Laws § 750.520c(1)(c). (See

ECF No. 1, PageID.1.)

     Following his conviction, Petitioner filed an appeal of right in the

Michigan Court of Appeals that raised the following claims: (1)

                                      1
 Case 5:20-cv-11670-JEL-PTM ECF No. 3 filed 07/08/20   PageID.44   Page 2 of 5




insufficient evidence was presented to prove Petitioner’s identity as the

perpetrator, (2) the trial court erred in admitting the in-court

identification testimony of the victim, (3) the trial court erred in denying

Petitioner’s motion to quash the information, (4) Petitioner was denied

his right to a speedy trial, (5) the trial court erred in denying Petitioner’s

motion for change of venue due to pretrial publicity, (6) Petitioner’s jury

was not composed of a fair cross-section of the community, (7) the trial

court erroneously scored the sentencing guidelines, (8) the prosecutor

committed misconduct by commenting on Petitioner’s silence, (9)

Petitioner was denied the effective assistance of trial counsel, (10) the

prosecutor committed misconduct during closing argument, and (11) the

trial judge committed misconduct. The Michigan Court of Appeals

affirmed. See People v. Preston, 2012 WL 5853223, No.298796 (Mich. Ct.

App. Oct. 30, 2012).

      Petitioner then filed an application for leave to appeal in the

Michigan Supreme Court, raising the same claims along with two

additional claims: (12) Petitioner’s double jeopardy rights were violated

for multiple punishments being imposed for the same offense, and (13)

Petitioner’s Miranda rights were violated. The Michigan Supreme Court


                                      2
 Case 5:20-cv-11670-JEL-PTM ECF No. 3 filed 07/08/20   PageID.45   Page 3 of 5




denied leave to appeal. People v. Preston, 493 Mich. 969 (April 29, 2013)

(Table).

     Petitioner then filed his first federal habeas corpus petition in this

court, raising all thirteen claims he raised on direct review. The petition

was denied on the merits. Preston v. Gidley, 2017 WL 4572336; No.14-

10606 (E.D. Mich. Oct. 12, 2017). The Sixth Circuit thereafter denied a

certificate of appealability. Preston v. Smith, No. 17-2389 (6th Cir. April

25, 2018).

     Petitioner thereafter filed an application in the Sixth Circuit for an

order authorizing him to file a successive federal habeas petition, but the

application was denied. In re Preston, 2018 U.S. App. LEXIS 33214; No.

18-1847 (6th Cir. Nov. 26, 2018).

     Petitioner’s current petition asserts three new claims: (1) “the jury

was sworn as a hate jury,” (2) “inconsistent witness statement,” and (3)

“judge and inconsistent verdicts.” He asserts that these claims are based

on newly discovered evidence. (ECF No. 1, PageID.5-9.)

I.   Analysis

     Federal district courts lack jurisdiction to consider second or

successive habeas petitions without preauthorization from the relevant


                                     3
 Case 5:20-cv-11670-JEL-PTM ECF No. 3 filed 07/08/20     PageID.46   Page 4 of 5




Court of Appeals. Franklin v. Jenkins, 839 F.3d 465, 473 (6th Cir. 2016)

(citing 28 U.S.C. § 2244(b)(3)). An individual seeking to file a second or

successive habeas petition must first ask the appropriate court of appeals

for an order authorizing the district court to consider the petition. See 28

U.S.C. § 2244(b)(3)(A). Congress has vested in the court of appeals a

screening function that the district court would have performed

otherwise. Felker v. Turpin, 518 U.S. 651, 664 (1996).

      When a habeas petitioner files a second or successive petition for

habeas corpus relief in the district court without preauthorization from

the court of appeals, the district court must transfer the document to the

court of appeals. See 28 U.S.C. § 1631 (directing that “[w]henever a civil

action is filed in a court . . . and that court finds that there is a want of

jurisdiction, the court shall, if it is in the interest of justice, transfer such

action . . . to any other such court in which the action . . . could have been

brought at the time it was filed”); Sims v. Terbush, 111 F.3d 45, 47 (6th

Cir. 1997) (holding that “when a prisoner has sought § 2244(b)(3)

permission from the district court, or when a second or successive petition

for habeas corpus relief or § 2255 motion is filed in the district court

without § 2244(b)(3) authorization from this court, the district court shall


                                        4
 Case 5:20-cv-11670-JEL-PTM ECF No. 3 filed 07/08/20      PageID.47   Page 5 of 5




transfer the document to this court pursuant to 28 U.S.C. § 1631.”).

      The instant case is Petitioner’s third attempt to obtain federal

habeas corpus relief with respect to his state court conviction. Petitioner

cannot proceed with this successive petition, however, without first

acquiring permission to file it from the court of appeals. This court does

not have jurisdiction to consider Petitioner’s successive petition absent

an order of authorization from the Sixth Circuit.

      II. Conclusion

      Accordingly, it is ORDERED that the Clerk shall transfer the

petition to the United States Court of Appeals for the Sixth Circuit

pursuant to 28 U.S.C. § 1631.

IT IS SO ORDERED.

Dated: July 8, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                   JUDITH E. LEVY
                                      United States District Judge

                          CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court’s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on July 8, 2020.
                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager



                                        5
